lookNotice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle and stakes  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 objected to because of the following informalities:   the term “receptable” seems as a typo that needs to be --receptacle--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “a first target receptacle” (line 4) and thereafter recites “and at least two supplemental target receptacles” (line 5).
	It is unclear what applicant consider as “a first target” and “two additional targets” as according to the original disclosure there are only two such targets (55)(e.g. Figs. 1-3 and 5).
	With respect to claim 2, as discussed above, the what first target the claim referred to and to what “horizontal target receptacle”? If applicant refereed to opening (50) (e.g. Fig. 1) of the base, applicant’s original disclosure does not show such opening is designed as “a target”.  Moreover, attention to applicant’s Fig. 3, if that is the case, it seems as there is no “horizontal receptacle target” but only targets 55 .     

	In that regard as it has been held “Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923).
	With respect to claim 7, the limitation "the assembly" in lines 2 and 3, there is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 8, to what “a cross member” the claim referred to? nowhere in applicant’s original disclosure there is any mentioned regarding such “cross member”.
	With respect to claim 9, aside from the fact that such feature is not shown, the examiner is not so clear to what “handle” applicant intended to define even according to the written disclosure.  More specifically, the only mention of “ a handle” is in page 8, The pouch 105 may comprise an additional handle to facilitate easier launching of the projectile 65.”
	The use of the term “handle” is well known to indicate as “means to carry” a device.  Such use of “a handle” as facilitate launching is not understood in the art as its conventional use, and one of ordinary skill in the art, according to such disclosure, would have not deem “a handle” as to “facilitate easier launching”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al US 2017/0368463 (“Ritchie”) in view of Kidd et al US 9,427,643 (“Kidd”) OR in the alternative further in view of Jakubec et al US 6,851,675 (“Jakubec”).
	As per claim 1, Ritchie discloses a projectile launching game (portable water game 10)(Figs. 1-11B and [0038]-[0053]) comprising: 
	a. at least one projectile (the game includes objects to be filled by hose 18)([0043]; Figs, 9A, 9B and 11A); 
	b. at least two collapsible bases, each collapsible base formed into a self-supporting structure, each collapsible base having a first target adapted to be hit by a projectile and at least two supplemental target adapted to be hit by the projectile (the device is collapsible (Figs. 10A-10D; [0053]; there are two such collapsible bases (Fig. 5); each device includes a base (construed as lower piping supports 14 for supporting the mesh screen panel 12; as the screen panels 12 are suitable to be impact, hit, by a projectile, they are construed as such first target and two supplemental targets (Figs. 1, 2, 5, 7A, 7B, 9A, 11A and 11B; [0042]-[0048]) 
	c. a launch frame extending from and removeably attached to each collapsible base, the launch frame comprising a first and second elongate member spaced a distance apart, at least one length of elastomeric material having two ends, and a sling, wherein the first end of the length of elastomeric material is mechanically affixed to the first elongate member and the second end of the length elastomeric material is 22, that are supported by upper piping supports 14 (i.e. elongated members spaced from each other); the slingshot window includes rubber bands 22A-B configure to receive and shoot the projectile therefrom).
	Ritchie is not specific regarding the first target is receptacle adapted to receive a projectile and the at least two supplemental target are receptacles adapted to receive the projectile.
	However, the use of targets as receptacle adapted to receive a projectile is well known in the art as taught by Kidd (receptacle targets 12 adapted to receive a projectile)(Fig. 4 (as the view of the targets as receptacles)5:9-27  in conjunction to Figs. 1-3).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ritchie’s first target as a receptacle adapted to receive a projectile and the at least two supplemental target as receptacles adapted to receive the projectile as taught by Kidd for the reason that a skilled artisan would have been motivated by Kidd’s suggestion to use target/s as receptacle/s adapted to catch a thrown object (5:12-14).
	Lastly, with respect to the sling connected to the launch frame between two elongates, at the ends of the frame, the examiner in the broadest and most reasonable manner construed the slingshot windows 22 expending between the ends of the frame 
	However, if there is any doubt regarding such interpretations and in the hope of expedite prosecution, the examiner notes that the use of a single slingshot/elastomeric extending upon a frame between two elongated members is well known as taught by Jakubec (a single slingshot 88 upon a launch frame/two elongated members)(Figs. 1-3; 4:30-5:10).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ritchie’s launch frame-to-slingshot as a single slingshot extends between elongate members as taught by Jakubec for the reason that a skilled artisan would have been motivated by Jakubec’s suggestions and teachings to use a single slingshot assembly connected to a launch frame and extending between two elongated members. 
	As per claim 3, with respect wherein the first target receptable is substantially larger than the supplemental target receptacles, note Kidd’s Fig. 4 in conjunction to Figs. 2 and 3 as well as 5:10+ as the different size of the targets (as having larger receptacle target). 
	As per claim 4, although the prior art is not specific regarding wherein the supplemental target receptacles have differing sizes, it is noted that in In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) claims directed to a lumber where held unpatentable over prior art lumber packages which could be lifted by hand because 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the supplemental targets in different sizes for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results utilizing different size to enhance the use of the device for skill and entertainment.  
	As per claim 5, with respect to wherein each launch frame extends substantially vertically from each collapsible base, note Ritchie’s Figs. 1, 2, 5, and 11A-11B; [0042]-[0048] as the upper support piping 14; note also Jakubec’s Figs. 1 and 3 and 4:30-5:10 as the attachment of the slingshot assembly 80 to a vertical frame-to-base.   
	As per claim 7, with respect to wherein each collapsible base further comprises attachment cavities that mate with the geometry and accommodate the assembly of the launch frame, as discussed above the examiner is unclear what is that applicant sought to claim. To the best of his understating such amount to the contrition of the base, and in that regard note at least Ritchie’s Fig. 11B as to explosive view of the pieces lower piping 14 (i.e. base) and the upper supporting pipes 14 as to accommodate such  (i.e. geometry and accommodate).  Also, note Jakubec’s Figs. 1 and 3 as the device in the assembly and Figs. 4A-4F as the different parts forming the assembly (i.e. geometry and accommodate the assembly of the launch frame).
	As per claim 8, with respect to wherein the first and second elongate members are affixed or integral to a cross member that maintains a desired distance between 22; also note Jakubec’s Figs. 1 and 3 as the elongated members are spaced between a cross bar.  
	As per claim 9, with respect to wherein the sling further comprises a handle, as no apparent structure claimed nor specify in the original disclosure (as argued above) thee examiner construed any piece related to the slingshot window 22/sling 22A as such handle; the same goes with respect to Jakubec’s any piece can be grabbed, gripped and construed as a handle.     
	As per claim 10, Ritchie discloses wherein the collapsible base further comprises stakes (stakes 16)(Figs. 1, 2, 4, 5, 11A and 11B; [0042]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie and Kidd (OR in the alternative further in view of Jakubec) as applied to claim 1 above, and further in view of Brown US 7,011,310 (“Brown”).
	As per claim 2, with respect to wherein the supplemental target receptacles are substantially vertical, note at least Ritchie’s Figs. 1, 2, and 5 as the targets, mesh screen 12 is in the vertical; note also Kidd’s Figs. 1-4. 
	The modified Ritchie is not specific regarding the first target receptable [receptacle] is substantially horizontal.
	However the use of a receptacle target in a substantially horizontal configuration is well known in the art as taught by Brown (as substantially horizontal target 40; Fig. 2; note also 7:11-15).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie and Kidd as applied to claim 1 above(OR in the alternative further in view of Jakubec), and further in view of Frick US 0,574,087 (“Frick”).
	As per claim 6, Ritchie  is not specific regarding wherein each collapsible base is comprised of a rectangular sheet of flexible material that may be formed and securely fastened in a cylindrical shape.
	However, it is well known to use rectangular sheet of flexible material while forming a collapsible base as taught by Frick (rectangular sheet of flexible material E that is a fabric that is foldable/collapsible)(Figs. 1-3 and page 1:40-72).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Ritchie’s as rectangular sheet of flexible material while forming a collapsible base as taught by Frick for the reason that a skilled artisan would have been motivated by Frick to use such rectangular sheet of flexible material while forming a collapsible base easy to manipulate between fold and unfold position while providing a tossing game for health as well as amusing (1:12-24).

	Furthermore, as the target/base E is fabric, it is fully capable to be folded into cylindrical shape as the upright are fully capable to be inserted into the ground and secure the fabric in such cylindrical shape.
	Lastly, with regard to the base as cylindrical shape, it is further noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious 
as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).  A skilled artisan would have determined that the shape of the base is nothing more than a user’s preference, that would have not changed the nature of the base as suitable to be use as target to receive thrown object therewithin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      3/17/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711